Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1 
	The scope of the phrase “wider than a conventional shoulder strap on a backpack” is unclear, noting that backpacks can have various shoulder strap widths and it is unclear which of these are considered to be “conventional”. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-10  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
With Respect to Claims 15-16  
They recite the limitation "the head support".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes them to depend from claim 14 in order to provide the proper antecedent basis.
With Respect to Claims 17-20  
The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of a user’s shoulders must be covered in order to “substantially” cover them.
	The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack).
With Respect to Claim 1  
	Krich discloses a child carrying system for carrying a child, comprising: a carrier portion comprising: a top portion (15 or only the upper portion thereof); a middle portion (upper portion of 16 or this in combination with the lower portion of 15) having a pair of tabs (17L/R) extending away from a center of the middle portion in a lateral direction (FIG. 1); a pair of adjustment mechanisms (18L/R), each adjustment mechanism fixedly attached to a respective tab of the pair of tabs (FIG. 1); and a bottom portion (lower portion of 16); and a pair of straps (12L/R), each strap having a first end and a second end, wherein: each first end is fixedly attached proximate a respective top corner of the top portion (IFG. 1); each second end is detachably connected to an adjustment mechanism of the pair of adjustment mechanisms (FIGS. 2-5); and a width of each strap of the pair of straps is wider than a conventional shoulder strap on a backpack (they are disclosed as “relatively wide”, see e.g. claim 6 and/or also indicate padding and quilting which will further increase width relative to a normal sized strap, and it is Examiner’s position that they are therefore wider than a conventional shoulder strap on a backpack to the extent claimed to the best of Exmainer’s understanding of the scope of this indefinite language).
	Alternately, to the degree that the size/width of the straps is not specified, it would have been obvious, particularly in view of the disclosure to make them “relatively wide”, to make them very wide and particular “wider than a conventional shoulder strap on a backpack”, in order to provide a stronger strap structure, to spread the weight of the carrier and child over a larger area of the shoulders to enhance user comfort, and/or as a mere selection of an art appropriate size or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).   
	Alternately, Zack discloses forming a similar child carrier with shoulder straps that surround/cup a user’s outer shoulder as well as much of the upper shoulder area and are larger than most, if not all, backpack straps, which provides additional evidence of the obviousness of and/or motivation to select a large width for the Krich straps/modify the Krich straps to have a width “wider than a conventional shoulder strap on a backpack”.
With Respect to Claim 4  
The child carrying system of claim 1, wherein the tabs are configured at a vertical location along the carrier portion such that the tabs lie between a child's arms and legs when the child is carried in the child carrying system (see e.g. FIGS. 2-4).  
With Respect to Claim 5  
The child carrying system of claim 1, wherein each adjustment mechanism comprises a pair of rings configured to: receive the second end of a strap of the pair of straps; secure the strap from retracting; and selectively release the strap to allow a wearer to loosen and tighten the strap (capable of this use, which is the common use of such double ring strap connectors/adjusters).  
With Respect to Claim 6  
The child carrying system of claim 1, wherein the width of each strap is so dimensioned as to cover a user's shoulders (it covers them at least to the extent broadly claimed; alternately making them wider so as to completely cover them is also obvious for similar reasons to widening them in general and/or per the disclosure of Zack).  
With Respect to Claim 7  
The child carrying system of claim 1, wherein a length of each strap is so dimensioned as to permit the respective second ends of the straps to lie below a user's waist when the user is carrying the child in the child carrying system (capable of this use with an appropriately sized user and child; alternately making the straps longer to fit a larger user and so to hang as claimed with a smaller user (or longer in order to provide a safety factor to prevent the straps from coming out of the rings if they slipped or longer in order to enhance aesthetic appeal) would have been obvious as a mere selection of an art appropriate size or a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)); alternately Zack demonstrates straps that have ends long enough to hang from the point of attachment below the user’s waist which provides additional evidence of the obviousness of and/or motivation to select such a strap size).  
With Respect to Claim 8  
The child carrying system of claim 1, wherein the straps are configured to be secured by the adjustment mechanisms in: a first configuration, in which a first strap of the pair of straps secures to a first attachment mechanism of the pair of adjustment mechanism and a second strap of the pair of straps secures to a second attachment mechanism of the pair of adjustment mechanisms; and a second configuration, in which the first strap secures to the second attachment mechanism and the second strap secures to the first attachment mechanism (capable of this use, as the strap ends and rings are identical either strap end can attach through either set of rings).  
With Respect to Claim 9  
The child carrying system of claim 8, wherein: the child carrying system is configured to carry the child on a rear side of a user in the first configuration; and the child carrying system is configured to carry the child on a front side of the user in the second configuration (inasmuch as it is capable of this use).  
With Respect to Claim 10  
The child carrying system of claim 1, wherein the child carrying system is configured to be tightened by pulling on the second ends (capable of this use, which is also the common use of such double ring attachments for straps).  
Claim 7 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack) as applied to claim 1 above, and further in view of U.S. Patent Publication #2011/0240693 to Parness (Parness).
With Respect to Claim 7  
As an alternative to the rejection of claim 7 above using Krich, either alone or further in view of Zack alone, Parness discloses forming a similar carrier with straps connected to the top of the carrier panel which are long enough to pass over the shoulders, through connectors on the side of the child carrier, and then around the user’s front and tie together in order to secure the carrier in position (see e.g. FIGS. 18-21 and description) and also that such straps provide additional carrying modes (see e.g. front carrying positions), and so it would have been obvious to provide longer straps to allow for this in order to provide additional carrying modes and/or better securement in a back carrying mode like that disclosed by Parness and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). It is Examiner’s position that straps of this length will clearly fulfill the limitations of claim 7. 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), either alone or further in view of U.S. Patent #9,439,516 to Workman (Workman).
With Respect to Claim 11  
A child carrying system configured to be worn by a person to enable the person to carry a child, the child carrying system comprising: a carrier portion (11); a first strap (12L) and a second strap (12R) both fixedly attached to the carrier portion; a first adjustment mechanism (18R) and a second adjustment mechanism (18L) both fixedly attached to the carrier portion; and a waist belt (14); wherein: the child carrying system is adapted to be donned by a user by: adjusting the carrier portion based on the child's size by wrapping the carrier portion around the waist belt (inasmuch as it is capable of this use); wrapping the waist belt around the user's waist (capable of this use, see also that this is the intended use); attaching the ends of the waist belt together; securing the first strap to the first adjustment mechanism, the first adjustment mechanism being on an opposite side of the carrier portion in a lateral direction from an attachment point of the first strap (capable of this use which is also the intended use, see e.g. FIGS. 2-4); securing the second strap to the second adjustment mechanism, the second adjustment mechanism being on an opposite side of the carrier portion in the lateral direction from an attachment point of the second strap (capable of this use which is also the intended use, see e.g. FIGS. 2-4); lifting the first strap and the second strap over the user's head; inserting a first arm of the user between the first strap and the second strap; inserting a second arm of the user between the first strap and the second strap; and adjusting the carrier portion by pulling on a free end of the first strap and a free end of the second strap (the structure is clearly capable of performing these steps to wear it); but does not disclose that the waist belt attachment can be buckling the waist belt at the user’s back 
	However, Workman discloses forming a similar child carrier and adjusting the carrier portion based on the child's size by wrapping the carrier portion around the waist belt (see e.g. Col. 2 lines 25-39 and claim 10), and also connecting the ends of a waist strap/belt together by buckling them.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Workman, to replace the ring attachment structure with a buckle, in order to allow for faster attachment and detachment, to provide a more secure connection between the strap ends, and/or as a mere substitution of one art known fastening mechanism for another. It would further have been obvious to locate the buckle at the user’s back, in order to have the buckle away from the child’s legs and arms, and/or as doing so constitutes at most a mere rearrangement of parts (i.e. the particular location of the buckle along the belt does not impact its operation) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 13  
The child carrying system of claim 11, wherein: the child carrying system is further adapted to be doffed by the user by: separating two rings of the first adjustment mechanism; pulling on the first strap such that the free end of the first strap advances toward the first adjustment mechanism; separating two rings of the second adjustment mechanism; pulling on the second strap such that the free end of the second strap advances toward the second adjustment mechanism; lifting the first strap and the second strap over the user's head; and unbuckling the waist belt (capable of this use, which is also the common use of such double ring attachment mechanisms and waist buckles).  
Claim 2 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack) as applied to claim 1 above, and further in view of U.S. Patent Publication #2020/0253392 to Sahadi (Sahadi) and/or U.S. Patent #5,845,967 to Kane (Kane).
With Respect to Claim 2  
The child carrying system of claim 1, but does not disclose further comprising: printed indicia indicating adjustment settings, each adjustment setting respectively corresponding to an age of the child.  
	However, Sahadi discloses the use of indicators (580, 582, 584) on a child carrier to assist a user in adjusting a carrier to a desired size ([0065]); Kane discloses the use of size indicia on an adjustable child securing structure in order to adjust for children of different sizes.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sahadi, to add printed indicia (for clarity, it is noted that [0065] discloses that the identifiers may be symbols or other indicators and although touch reference is also disclosed, the disclosure is not limited to such and encompasses/renders obvious also or alternately adding printed indicia) to the carrier of Krich/the combination for this purpose. Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kane to use printed indicia to assist in adjusting for child size to add printed indicial to the Krich/combination carrier for this purpose. Alternately, Kane provides evidence of thee obviousness of printed indicia and Sahadi provides evidence of indicia specifically on a child carrier, and so the two together render obvious the modification.
Claim 3 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich) in view of U.S. Patent Publication #2020/0253392 to Sahadi (Sahadi) and/or U.S. Patent #5,845,967 to Kane (Kane), either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack) as applied to claim 2 above, and further in view of U.S. Patent #9,439,516 to Workman (Workman).
With Respect to Claim 3  
The child carrying system of claim 2, further comprising: a waist belt (14) flexibly connected to the bottom portion such that the waist belt may be folded relative to the bottom portion (inasmuch as it is capable of this use); but does not indicate how the parts are fastened together and so does not disclose that the waist belt is connected along a seam line the waist belt may be folded along or wherein: the adjustment settings indicate a location to which the waist belt should be folded to fit the child based on the age of the child
	However, Examiner takes official notice that sewing/seams are an art known attachment mechanism for similar child carriers or Workman discloses the use of stitching/sewing to attach parts of a child carrier together and stitching/sewing commonly produces a seam; Workman also discloses
adjusting the carrier portion of a child carrier based on the child's size by wrapping the carrier portion around the waist belt (see e.g. Col. 2 lines 25-39 and claim 10), i.e. folding the waist belt relative to the bottom portion of the carrier.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Workman, to fold the waist belt of the combination to adjust for differently sized children, and further in view of the disclosure of Sahadi and/or Kane to add printed indicia on the carrier to indicate the appropriate adjustment settings of this adjuster.
Claim 12 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), either alone or further in view of U.S. Patent #9,439,516 to Workman (Workman) as applied to claim 11 above, either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack) and/or U.S. Patent Publication #2011/0240693 to Parness (Parness).
With Respect to Claim 12  
The child carrying system of claim 11, wherein: the child carrying system is further adapted to be donned by the user by: buckling the waist belt at the user's front (capable of this use); securing the first strap to the second adjustment mechanism; securing the second strap to the first adjustment mechanism; placing the first strap over a first shoulder of the user; placing the second strap over a second shoulder of the user (capable of this use, noting that both straps are capable of attachment to either set of double rings); spreading fabric of the first strap over the first shoulder; spreading fabric of the second strap over the second shoulder (capable of this use, noting that the strap can be bunched up or twisted and a user can spread it out on the shoulder to enhance comfort); and tying the free end of the first strap to the free end of the second strap (capable of this use with an appropriate sized user and child).  
Alternately, as to tying the free end of the first strap to the free end of the second strap, it would have been obvious to make the straps longer to fit a larger user and so to hang as claimed with a smaller user (or longer in order to provide a safety factor to prevent the straps from coming out of the rings if they slipped or longer in order to enhance aesthetic appeal) and/or as a mere selection of an art appropriate size or a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)); alternately Zack demonstrates straps that have ends long enough to hang from the point of attachment below the user’s waist which provides additional evidence of the obviousness of and/or motivation to select such a strap size).  
Alternately, as to the tying the free end of the first strap to the free end of the second strap, Parness discloses forming a similar carrier with straps connected to the top of the carrier panel which are long enough to pass over the shoulders, through connectors on the side of the child carrier, and then around the user’s front and tie together in order to secure the carrier in position (see e.g. FIGS. 18-21 and description) and also that such straps provide additional carrying modes (see e.g. front carrying positions), and so it would have been obvious to provide longer straps to allow for this in order to provide additional carrying modes and/or better securement in a back carrying mode like that disclosed by Parness and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). 
	Alternately, as to spreading fabric of the straps over the shoulders, Zack discloses straps that are very wide and spread over a user’s shoulders, and it would have been obvious in view of this disclosure to widen the straps and so more clearly allow for or require spreading over the user’s shoulders during donning the carrier, in order to better secure the carrier in position, enhance user comfort, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claim 14 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), in view of U.S. Patent #9,439,516 to Workman (Workman) as applied to claim 11 above, and further in view of U.S. Patent #4,139,131 to Hathaway (Hathaway).
With Respect to Claim 14  
The child carrying system of claim 11, but does not disclose further comprising: a head support moveably engaged with the pair first shoulder strap and the second shoulder strap; wherein: the child carrying system is further adapted to be donned by the user by: moving the head support between a lowered configuration and a raised configuration.  
	However, Hathaway disclose forming a child carrier with a head support (22”) as claimed in order to optionally provide support for a child’s head. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hathaway, to add a head support as taught by Hathaway to the child carrier of the combination, in order to provide support for the head of a child in the carrier.
With Respect to Claim 15  
The child carrying system of claim 11 (note, per 112 rejection above taken to be claim 14), wherein a bottom edge of the head support is secured to a top edge of the carrier portion.  
Claim 16 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich), in view of U.S. Patent #9,439,516 to Workman (Workman) and U.S. Patent #4,139,131 to Hathaway (Hathaway) as applied to claim 14 above, either alone or further in view of U.S. Patent Publication #2010/0155446 to Stein (Stein).
With Respect to Claim 16  
The child carrying system of claim 11 (note, per 112 rejection above taken to be claim 14), but does not detail a particular material for the head support and so does not disclose wherein the head support comprises an elastic material.  
	However, Examiner takes official notice that elastic materials are known in the art to use on child carrier parts in order to allow for stretching without tearing and/or to allow for stretching to fit and enhance user comfort, and/or Stein discloses forming a similar child carrier head support comprising an elastic material.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or the disclosure of Stein to form the head support to comprise/include elastic material, for the art known benefits of a given elastic material, as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claims 17-20 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent #4,469,259 to Krich (Krich) in view of U.S. Patent #4,139,131 to Hathaway (Hathaway), either alone or further in view of U.S. Patent Publication #2012/0199619 to Zack (Zack).
With Respect to Claim 17  
Krich discloses a child carrying system comprising: a first means (11) for supporting a child's bottom; a second means (12L/R) for transferring a weight of the child to a wearer's shoulders and substantially covering the wearer's shoulders (at least to the extent broadly claimed to the best of Examiner’s understanding of the meaning of this phrase); a third means (18L/R) for selectively securing the second means to the first means; but does not disclose a fourth means for supporting the child's head, wherein the fourth means is secured to the first means, wraps around the second means, and is adjustable in a vertical direction relative to the first means.  
	However, Hathaway discloses forming a similar child carrier with a fourth means (22” and 38) for supporting the child's head, wherein the fourth means is secured to the first means, wraps around the second means (noting that 38 wraps around the shoulders traps), and is adjustable in a vertical direction relative to the first means (i.e. as 38 is wrapped around the shoulder straps it can slide up or down on them or alternately 38 can be untied to release and lower 22”).
Alternately, to the degree that the size/width of the straps is not specified and it could be argued that the shown straps do not “substantially” cover the wearer’s shoulders, it would have been obvious, particularly in view of the disclosure of Krich to make them “relatively wide”, to make them wider and cover more/a substantial amount of the user’s shoulders, in order to provide a stronger strap structure, to spread the weight of the carrier and child over a larger area of the shoulders to enhance user comfort, and/or as a mere selection of an art appropriate size or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).   
	Alternately, Zack discloses forming a similar child carrier with shoulder straps that surround/cup a user’s outer shoulder as well as much of the upper shoulder area and are larger than most, if not all, backpack straps, which provides additional evidence of the obviousness of and/or motivation to select a large width for the Krich straps/modify the Krich straps to be wide enough to perform as claimed.
With Respect to Claim 18  
The child carrying system of claim 17, wherein the third means comprises a pair of rings.  
With Respect to Claim 19  
The child carrying system of claim 17, but does not disclose wherein indicia of a child's age are printed on the first means.  
However, indicia of a child’s age constitutes mere nonfunctional indicia and so does not patentably distinguish over the prior art, noting that there is no claimed functional relationship between the child’s age printed on the first means and the structure of the first means or carrier.
Alternately, Examiner takes official notice that it is known in the art to add indicia of a child’s age to child care items such as carriers in order to indicate the appropriate age of child to use them with, and so it would have been obvious to add indicia of a child’s age to the first means for this purpose.
With Respect to Claim 20  
The child carrying system of claim 17, wherein the third means are fixedly attached to the first means by a fabric tab (17 L/R), wherein the fabric tab permits the third means to move in a vertical direction relative to the first means (inasmuch as it is capable of this use).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734